                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

In re:                                           )
                                                 )      Chapter 11
Ryan’s Electrical Services, LLC,                 )
                                                 )      Bankruptcy No. 20-00411
                                  Debtor.        )

                                    ORDER ON
                  STIPULATED MOTION FOR ENDORSEMENT OF CHECKS

         On April 23, 2020, Debtor Ryan’s Electrical Services, LLC (the “Debtor”) and Creditor

Consolidated Electrical Distributors, Inc. d/b/a Electrical Engineering & Equipment (“3E”)

(collectively “the Parties”), filed a Stipulated Motion for Endorsement of Checks [Docket

No. 28], by and through their undersigned counsel of record, and moved this Court to enter an

Order allowing the Debtor to endorse checks made jointly payable to the Debtor and 3E and to

allow the funds to be paid to 3E. In support thereof, counsel for the Parties stated as follows:

         1.        The Debtor is a contractor on different public projects. Those projects include the

United Community School project and the Camp Dodge M-05 project.

         2.        3E sold product to Debtor that was directly used on both public projects.

Additionally, 3E has sold product in the past to the Debtor used on public projects and 3E is

anticipated to sell product to the Debtor in connection with public projects.

         3.        The entity overseeing the United Community School project has issued a check

jointly payable to the Debtor and 3E in the amount of $3,285.56.

         4.        The entity overseeing the Camp Dodge M-05 project has issued a check jointly

payable to the Debtor and 3E in the amount of $3,360.60.

         5.        As a condition to payment of the funds both projects are requesting that lien

releases be executed by 3E for the product supplied which was used in the projects.



                                                        1
HB: 4847-3113-1322.1
         6.        Consistent with ordinary, normal past practices, it is anticipated that additional

checks will be issued by public projects that are jointly payable to the Debtor and 3E in

connection with material supplied to the respective projects. Similarly, and in accordance with

ordinary, normal past practices, it is anticipated that the public entity issuing the joint check will

request a lien release waiver be executed for the product supplied.

         7.        Given that 3E is and will be entitled to the monies for the product supplied, the

parties are jointly seeking authority from this Court for the Debtor to endorse the two checks

noted above checks plus any additional similar checks in the future such that the monies may be

paid to 3E and the lien releases provided.

         8.        It is normal and ordinary in the relationship for the checks to go to 3E for product

supplied.

         9.        The Parties requested that the Debtor endorse the checks referenced above plus

any other similar checks that are jointly payable to 3E.

         Based upon the representation of the parties and having fully considered the matter, it is

hereby ORDERED, ADJUDGED AND DECREED that:

         1.        The Motion is GRANTED.

         2.        The Debtor is authorized to endorse the two checks referenced above and any

                   future similar checks that may be received and transmit same to 3E in connection

                   with 3E’s release of its lien rights on the respective projects for the monies

                   covered by the checks.

         IT IS SO ORDERED.

Dated and Entered: April __,
                         29 2020


                                                  Honorable Thad Collins, Bankruptcy Judge


                                                          2
HB: 4847-3113-1322.1
Submitted by:

HUSCH BLACKWELL LLP

/s/ Michael D. Fielding
Michael D. Fielding (AT0013551)
4801 Main Street, Suite 1000
Kansas City, MO 64112
Phone (816) 983-8000
Fax (816) 983-8080
michael.fielding@huschblackwell.com

Attorney for Consolidated Electrical Distributors, Inc.
d/b/a Electrical Engineering & Equipment


CUTTLER LAW FIRM

/s/ Robert C. Gainer
Robert C. Gainer (AT0000305)
1307 50th Street
West Des Moines, IA 50266
Phone (515) 223-6600
Fax (515) 223-6787
rgainer@cutlerfirm.com

Attorney for Debtor




                                                     3
HB: 4847-3113-1322.1
